 


109 HRES 196 : Recognizing the anniversary of the ratification of the 13th Amendment and encouraging the American people to educate and instill pride and purpose into their communities and to observe the anniversary annually with appropriate programs and activities.
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 196 
In the House of Representatives, U.S., 
 
December 7, 2005. 
 
RESOLUTION 
Recognizing the anniversary of the ratification of the 13th Amendment and encouraging the American people to educate and instill pride and purpose into their communities and to observe the anniversary annually with appropriate programs and activities. 
 
 
Whereas on December 6, 1865, the 13th Amendment to the Constitution was ratified, proclaiming that neither slavery nor involuntary servitude . . . shall exist within the United States; 
Whereas the ratification of the 13th Amendment began a civil rights movement which would radically change African American existence in the United States; 
Whereas the 13th Amendment represented a victory for African Americans across the United States, who had been denied the rights of full citizens; 
Whereas the 13th Amendment is a symbol of the Federal Government’s commitment to fulfill its promise of equality, liberty, and the American dream for all Americans because it liberated African Americans from the yoke of slavery and launched a new age activism advocating equal rights for all minorities; 
Whereas December 6, 2005, marks the 140th anniversary of the ratification of the 13th Amendment; 
Whereas the observation of the 140th anniversary would put into effect section 2 of the Amendment, by reaffirming Congress’ power to enforce this article by appropriate legislation; and 
Whereas the 13th Amendment Foundation supports the establishment of a national day of recognition commemorating the anniversary of the ratification of the 13th Amendment to renew a national commitment to eradicate racial and ethnic inequalities: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 140th anniversary of the ratification of the 13th Amendment to the Constitution; 
(2)encourages the American people to educate and instill pride and purpose into their communities about the history of liberation and the civil rights movement in the United States; and 
(3)encourages the American people to observe the anniversary of the ratification of the 13th Amendment each year by honoring its significance in United States history with appropriate programs and activities.  
 
Jeff TrandahlClerk. 
